Exhibit 10.1

SEPARATION OF EMPLOYMENT AGREEMENT

AND GENERAL RELEASE

THIS AGREEMENT, made and entered into on this 18th day of October, 2006, by and
between Radian Group Inc. a Delaware corporation (hereinafter “Radian” or the
“Company”), and Howard Yaruss (“Executive”), reads as follows:

I. BACKGROUND

A. The Company currently employs Executive. The Company and Executive have
mutually agreed to terminate Executive’s employment effective March 20, 2007
(the “Termination Date”). The Company and Executive agree that the “Notice”
required by the Retention Agreement, as defined below, was provided to the
Executive on September 20, 2006 in accordance with the Retention Agreement. The
Company and Executive further agree that between September 20, 2006 and the
Termination Date, Executive shall continue as an employee of the Company in
accordance with the memorandum to Executive attached hereto as Appendix A.

B. In appreciation for Executive’s dedicated and successful service to the
Company and in exchange for all of Executive’s undertakings in this Agreement,
the Company and Executive wish to enter into an agreement to (i) provide a
release by Executive of the Company as to any claims that might be asserted by
the Executive, as further described herein, and (ii) assuming that Executive
complies with, executes, and does not revoke this Agreement and the Second
Release, as defined below, provide Executive with the benefits and entitlements
described in Section 2 of Article II.

II. SUBSTANTIVE PROVISIONS

In consideration of the mutual promises contained in this Agreement, the Company
and Executive, intending to be legally bound, agree as follows:

1. Executive and the Company agree that, except as specifically provided below,
the Retention Agreement previously entered into by Executive and the Company
dated February 14, 2005 (the “Retention Agreement”) and the change in control
agreement between Executive and the Company dated October 30, 1997 (the “CIC
Agreement”) shall terminate and be of no further force or effect on the
Termination Date.

2. In consideration of the performance of the obligations undertaken by
Executive under Sections 4 and 7, and the releases provided by Executive
pursuant to Section 6, and in lieu of any payment under the Company’s current
severance pay plan for employees or executives, and assuming no payments are due
to Executive under the CIC Agreement, the Company shall pay or cause to be paid
or provided to Executive, subject to applicable employment and income tax
withholdings and deductions, the following amounts and benefits:



--------------------------------------------------------------------------------

(a) Executive shall receive salary continuation payments, at the monthly rate of
base salary (prior to any deductions) in effect for Executive on the Termination
Date, for the period beginning on the Termination Date and ending on the date
that is twelve months after the Termination Date (referred to as the “Severance
Period”). Such salary continuation payments, subject to normal withholdings,
shall be made in equal monthly installments on the first day of each month
during the Severance Period, beginning on the first day of the month following
the Termination Date.

(b) Executive shall receive a bonus payment in an amount equal to the product of
(1) the Executive’s target bonus for the 2006 calendar year, multiplied by (2) a
fraction, with the numerator equal to the number of days in the current calendar
year preceding the Notice Date, as defined below, and the denominator equal to
365. The bonus payment shall be payable in cash when bonuses for the 2006
calendar year are otherwise paid to executives. No other bonuses shall be due to
Executive.

(c) Executive, his spouse and dependents shall receive (1) continued coverage
under the Company’s group health plan for the twelve-month period following
Executive’s Termination Date or, if earlier, until the date on which Executive
is eligible for coverage under a plan maintained by a new employer (including
any self-employment or partnership) or under a plan maintained by his spouse’s
employer or (2) cash in lieu of such coverage, where such coverage may not be
continued (or where such continuation would adversely affect the tax status of
the plan pursuant to which such coverage is provided). Executive agrees and
acknowledges that he is required to notify the Company of his eligibility for
alternate health coverage within thirty days of becoming eligible for any such
coverage. The continued coverage provided to Executive under this subsection,
including cost-sharing, shall be substantially identical to the coverage
provided during such period by the Company for its employees generally, as if
Executive had continued in employment during such period. The COBRA health care
continuation coverage period under section 4980B of the Internal Revenue Code of
1986, as amended (the “Internal Revenue Code”), shall run concurrently with the
period of continued coverage following the Termination Date.

(d) Executive shall be paid for all unused personal and vacation time which the
parties agree shall be 19.5 vacation days and 1 personal day as of March 20,
2007.

(e) Executive shall be reimbursed for customary and reasonable Executive
outplacement services, in accordance with Company policy, for a period not to
exceed twelve (12) months.

(f) The Company shall reimburse Executive for all reasonable attorneys’ fees and
expenses associated with the review of this Separation of Employment Agreement
and General Release in an amount not to exceed $5,000.

(g) Executive shall receive prior to the end of April, 2007, the value of his
interest in the Radian SERP (as calculated by the Company in accordance with the
SERP) as of March 20, 2007, less applicable taxes.



--------------------------------------------------------------------------------

All payments and benefits due in accordance with the terms of this Section 2
shall be made to Executive (or his estate) regardless of whether he dies or
becomes disabled following the date of this Agreement and prior to payment being
made. No payments or benefits shall be payable pursuant to this Section 2 if any
payments are due to Executive under the CIC Agreement. In addition to the
foregoing, and not conditioned on the execution of this Agreement, Executive
shall receive all benefits due under any employee benefit plans or programs
under which Executive participated and under which Executive has accrued and
become or may become entitled to benefits, other than under any Company
separation or severance plan or programs, in accordance with the terms of the
applicable plan or program and applicable law.

3. Executive agrees and acknowledges that the Company, on a timely basis, has
paid, or agreed to pay, to Executive all other amounts due and owing based on
his prior services and that the Company has no obligation, contractual or
otherwise to Executive, except as provided herein, nor does it have any
obligation to hire, rehire or re-employ Executive in the future. Executive
acknowledges that the Company is not required to enter into this Agreement and
that the provisions of Section 2 will provide Executive with benefits that are
in excess of that to which Executive otherwise would have been entitled.

4. (a) Executive further agrees and acknowledges that by reason of his
employment by and service to the Company, he has had access to confidential
information of the Company, and, therefore, Executive hereby reaffirms his
obligations under, and agrees that he shall continue to be subject to, the terms
of Section 3 of the Retention Agreement notwithstanding the termination of the
Retention Agreement.

(b) For the purposes of this Section 4, Section 5 and Section 6, the term
“Company” shall be deemed to include Radian and the subsidiaries and affiliates
of Radian.

5. (a) Executive acknowledges and agrees that the restrictions contained in
Section 4 are reasonable and necessary to protect and preserve the legitimate
interests, properties, goodwill and business of the Company, that the Company
would not have entered into this Agreement in the absence of such restrictions
and that irreparable injury will be suffered by the Company should Executive
breach the provisions of that Section. Executive represents and acknowledges
that (i) Executive has been advised by the Company to consult Executive’s own
legal counsel in respect of this Agreement, and (ii) that Executive has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with Executive’s counsel.

(b) Executive further acknowledges and agrees that a breach of the restrictions
in Section 4 cannot be adequately compensated by monetary damages. Executive
agrees that the Company shall be entitled to (i) preliminary and permanent
injunctive relief, without the necessity of proving actual damages, or posting
of a bond, and (ii) an equitable accounting of all earnings, profits and other
benefits arising from any violation of Section 4, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled. In the event that the



--------------------------------------------------------------------------------

provisions of Section 4 should ever be adjudicated to exceed the limitations
permitted by applicable law in any jurisdiction, it is the intention of the
parties that the provision shall be amended to the extent of the maximum
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that the
provision otherwise be enforced to the maximum extent permitted by law.

(c) If Executive breaches his obligations under Section 4, he agrees that suit
may be brought, and that he consents to personal jurisdiction, in the United
States District Court for the Eastern District of Pennsylvania, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Philadelphia, Pennsylvania, consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and waives any objection which he may have to the laying of venue of
any such suit, action or proceeding in any such court. Executive also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers.

6. (a) For and in consideration of the benefits to be paid pursuant to this
Agreement, and intending to be legally bound, Executive does hereby REMISE,
RELEASE, AND FOREVER DISCHARGE the Company and each of its past or present
subsidiaries and affiliates, its and their past or present officers, directors,
stockholders, employees and agents, their respective successors and assigns,
heirs, executors and administrators, the pension and employee benefit plans of
the Company, or of its past or present subsidiaries or affiliates, and the past
or present trustees, administrators, agents, or employees of the pension and
employee benefit plans (hereinafter collectively included within the term the
“Company”), acting in any capacity whatsoever, of and from any and all manner of
actions and causes of actions, suits, debts, claims and demands whatsoever in
law or in equity, which Executive ever had, now have, or hereafter may have, or
which Executive’s heirs, executors or administrators hereafter may have, by
reason of any matter, cause or thing whatsoever from the beginning of
Executive’s employment with the Company to the date of this Agreement and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to Executive’s employment relationship and
the termination of Executive’s employment relationship with the Company,
including but not limited to, any claims which have been asserted, could have
been asserted, or could be asserted now or in the future under any federal,
state or local laws, including any claims under the Pennsylvania Human Relations
Act, 43 PA. C.S.A. §§ 951 et seq., as amended, the Rehabilitation Act of 1973,
29 USC §§ 701 et seq., as amended, Title VII of the Civil Rights Act of 1964, 42
USC §§ 2000e et seq., as amended, the Civil Rights Act of 1991, 2 USC §§ 60 et
seq., as applicable, the Age Discrimination in Employment Act of 1967, 29 USC §§
621 et seq., as amended ( “ADEA”), the Americans with Disabilities Act, 29 USC
§§ 706 et seq., and the Employee Retirement Income Security Act of 1974, 29 USC
§§ 301 et seq., as amended, any contracts between the Company and Executive and
any common law claims now or hereafter recognized and all claims for counsel
fees and costs. As a further condition for the receipt of the benefits set forth
in this Agreement, Executive also agrees to execute an additional release to the
Company, as set forth in Appendix B, as of the Termination Date (the “Second
Release”), and Executive agrees that the Second Release shall be executed within
twenty-one (21) days after the Termination Date.



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, Executive does
not waive any entitlements under the terms of this Agreement or under any other
plans or programs of the Company in which Executive participated and under which
Executive has accrued and become or may become entitled to benefits (other that
under any Company separation or severance plan or programs).

(c) Executive expressly waives all rights afforded by any statute that expressly
limits the effect of a release with respect to unknown claims. Executive
acknowledges the significance of this release of unknown claims and the waiver
of statutory protection against a release of unknown claims which provides that
a general release does not extend to claims that the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by it must have materially affected its settlement with the debtor.

(d) In consideration for Executive’s agreement as set forth herein, the Company
agrees to pay and provide Executive with the amounts and benefits described in
Section 2. Executive agrees that he is not entitled to any payments, benefits,
severance payments or other compensation beyond that expressly provided herein
or expressly provided in the Company’s benefit plans and programs.

7. (a) Executive and the Company further agree, covenant and promise that
neither of them will in any way communicate the terms of this Agreement to any
person other than Executive’s immediate family and his attorney and financial
consultant, or to the Company’s officers, directors or employees, or when
necessary to enforce this Agreement or to advise a third party of Executive’s
obligations under this Agreement unless this Agreement becomes a public document
by reason of its disclosure by the Company. Executive also agrees that for a
period of one year following the Termination Date, Executive will provide, and
that at all times after the date hereof the Company may similarly provide, a
copy of Section 4 to any business or enterprise (i) which Executive may directly
or indirectly own, manage, operate, finance, join, control or of which he may
participate in the ownership, management, operation, financing, or control, or
(ii) with which Executive may be connected as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise, or in
connection with which Executive may use or permit to be used Executive’s name.

(b) The Company and Executive agree not to disparage the name, business
reputation or business practices of Executive by the Company or of the Company
or its subsidiaries or affiliates, or of its or their officers, employees and
directors or agents, by Executive.

8. Nothing in this Agreement shall prohibit or restrict Executive from
(a) making any disclosure of information required by law, (b) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory



--------------------------------------------------------------------------------

organization, or the Company’s designated legal, compliance or human resource
officers, or (c) filing, testifying, participating in or otherwise assisting in
a proceeding relating to an alleged violation of any federal, state or municipal
law relating to fraud, or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization.

9. The parties agree and acknowledge that the agreements by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Company, are not and shall not be construed to be
an admission of any violation of any federal, state or local statute or
regulation, or of any duty owned by the Company to Executive.

10. Executive hereby certifies that he has read the terms of this Agreement,
including the release set forth in Section 6, that he has had the opportunity to
discuss it with his attorney, and that he understands its terms and effects.
Executive acknowledges, further, that he is executing this Agreement of his own
volition with a full understanding of its terms and effects and with the
intention of releasing all claims recited herein in exchange for the
consideration described above, which he acknowledges is adequate and
satisfactory to him. None of the parties named in Section 6, nor their agents,
representatives, or attorneys have made any representations to Executive
concerning the terms or effects of this Agreement other than those contained
herein.

11. Executive hereby acknowledges that he has had the right to consider this
Agreement for a period of 21 days prior to execution. Executive also understands
that he has the right to revoke this Agreement, and the release set forth in
Section 6, for a period of seven days following execution by giving written
notice to the Company at 1601 Market Street, 12th Floor, Philadelphia, PA 19103,
Attention: Chief Executive Officer, in which event the provisions of this
Agreement shall be null and void (except as provided in Section 12 below), and
the parties shall have the rights, duties, obligations and remedies afforded by
applicable law.

12. Executive acknowledges and agrees that if he revokes this Agreement and the
release set forth in Section 6 or revokes the Second Release, (i) Executive’s
employment with the Company will terminate as of the Termination Date,
(ii) Executive will not receive any payments under this Agreement,
(iii) Executive will receive only any amounts due for services performed through
the Termination Date, and (iv) Executive will continue to be subject to the
requirements of Section 3 of the Retention Agreement as described therein.
Executive acknowledges and agrees that this Agreement satisfies the 180-day
advance notice requirement for termination of employment under the Retention
Agreement.

13. This Agreement may be assigned to any subsidiary, affiliate or successor of
the Company and shall inure to the benefit of and be binding upon the Company
and Executive and the successors and assigns of each; provided, however, that
any assignment by the Company shall not relieve it of its obligation to ensure
the satisfaction of its obligations to Executive as required by Section 2.
Executive may not assign any of his personal undertakings hereunder.



--------------------------------------------------------------------------------

14. This Agreement supersedes all prior agreements including the Retention
Agreement and CIC Agreement previously entered into by Executive and the
Company, except as specifically set forth in this Agreement, and sets forth the
entire understanding among the parties hereto with respect to the subject matter
hereof and cannot be changed, modified, extended or terminated except upon
written amendment approved and executed by Executive and a member of the Board
on behalf of the Company.

15. In no event shall Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to Executive under
any of the provisions of this Agreement and such amounts shall not be reduced,
regardless of whether Executive obtains other employment.

16. This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Pennsylvania.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Radian Group Inc. By:  

/s/ Robert E. Croner

  Senior Vice President, Human Resources

 

 

    

/s/ Howard S. Yaruss

Witness      Executive



--------------------------------------------------------------------------------

APPENDIX A

Memorandum

 

TO:    Howard Yaruss FROM:    Robert Croner DATE:    September 20, 2006 SUBJECT:
   Transition Period and Termination of Employment

Consistent with the notice given to you on September 20, 2006 (the “Notice
Date”) of the termination of your employment with Radian Group Inc. and its
affiliates (together, the “Company”) to be effective March 20, 2007 (“Date of
Termination”), this memorandum confirms your status for the period up to the
Date of Termination.

 

  1. Your employment with the Company will cease on the Date of Termination.

 

  2. Until the Date of Termination, you will remain an employee of the Company
and will only render such transition services as specifically and reasonably
requested. Transition services include consulting and cooperating with your
successor and the Company’s Chief Executive Officer, as requested. You are no
longer required to be at work in your office and you shall perform you duties
from another location and be reasonably available by telephone and email.

 

  3. Until the Date of Termination, the Company will continue to pay your salary
at the monthly rate of your base salary in effect on the Notice Date and you and
your dependents will continue to receive benefits under the Company’s employee
benefit plans and programs.

 

  4. Notwithstanding anything herein to the contrary, your employment with the
Company will be subject to termination for Cause (as defined in your Change in
Control Protection Agreement) at any time until the Date of Termination.

All severance arrangements shall be governed by the Agreement to which this
memorandum is attached, subject to your fulfilling all of your duties
thereunder, including executing, and not revoking, the Second Release.



--------------------------------------------------------------------------------

APPENDIX B

SECOND RELEASE TO THE COMPANY

In further consideration of compensation and benefits provided to Howard Yaruss
(“Executive”) pursuant to the Agreement between Executive and the Company
entered into as of September 20, 2006 (the “Agreement”), Executive hereby
executes this Second Release To The Company (herein the “Second Release”) and
does hereby REMISE, RELEASE, AND FOREVER DISCHARGE the Company and each of its
past or present subsidiaries and affiliates, its and their past or present
officers, directors, stockholders, employees and agents, their respective
successors and assigns, heirs, executors and administrators, the pension and
employee benefit plans of the Company, or of its past or present subsidiaries or
affiliates, and the past or present trustees, administrators, agents, or
employees of the pension and employee benefit plans (hereinafter collectively
included within the term the “Company”), acting in any capacity whatsoever, of
and from any and all manner of actions and causes of actions, suits, debts,
claims and demands whatsoever in law or in equity, which Executive ever had, now
have, or hereafter may have, or which Executive’s heirs, executors or
administrators hereafter may have, by reason of any matter, cause or thing
whatsoever from the beginning of Executive’s employment with the Company to the
date of this Second Release and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to
Executive’s employment relationship and the termination of Executive’s
employment relationship with the Company, including but not limited to, any
claims which have been asserted, could have been asserted, or could be asserted
now or in the future under any federal, state or local laws, including any
claims under the Pennsylvania Human Relations Act, 43 PA. C.S.A. §§ 951 et seq.,
as amended, the Rehabilitation Act of 1973, 29 USC §§ 701 et seq., as amended,
Title VII of the Civil Rights Act of 1964, 42 USC §§ 2000e et seq., as amended,
the Civil Rights Act of 1991, 2 USC §§ 60 et seq., as applicable, the Age
Discrimination in Employment Act of 1967, 29 USC §§ 621 et seq., as amended (
“ADEA”), the Americans with Disabilities Act, 29 USC §§ 706 et seq., and the
Employee Retirement Income Security Act of 1974, 29 USC §§ 301 et seq., as
amended, any contracts between the Company and Executive and any common law
claims now or hereafter recognized and all claims for counsel fees and costs.

Notwithstanding anything in this Agreement to the contrary, Executive does not
waive any entitlements under the terms of this Agreement or under any other
plans or programs of the Company in which Executive participated and under which
Executive has accrued and become or may become entitled to benefits (other that
under any Company separation or severance plan or programs).

Executive shall have twenty-one (21) days to execute this Second Release
following his Termination Date, and the provisions of Sections 5(a), 10, 11 and
12, as set forth in the Agreement, are hereby incorporated herein.



--------------------------------------------------------------------------------

I hereby execute this Second Release as of                     , 2007.

 

Howard Yaruss

 

Witness